Title: From John Adams to Alexander Hamilton, 4 September 1798
From: Adams, John
To: Hamilton, Alexander



Sir
Quincy August 22 September 4. 1798

I have received your favour of the 22d. of August recommending Col Toussard to be Inspector of Artillery.
I have no Reason to suspect that your entire Confidence in his Honor and Fidelity is misplaced.—But as his native Country is France and his Speech betrays his original, I am very Apprehensive that in a French War, neither the Army nor the People, would be without their Jealousies and Suspicions which might very injurious to the service.
I shall take the subject into Consideration and your Judgment will have great Weight. There has already been so much uneasiness expressed on account the French officers in the Artillery, that I expect much difficulty.
I have the Honor to be, Sir your / most obedient Servant

John Adams